Exhibit 10.1

LOGO [g26668img001.jpg]

Electro Scientific Industries, Inc.

13900 N.W. Science Park Drive

Portland, Oregon 97229-5497

(503) 641-4141 • Fax (503) 671-5454

November 26, 2007

Paul Oldham

16929 SW Arbutus Drive

Beaverton, OR 97007

Dear Paul:

I am pleased to extend to you an offer of employment to join ESI as Vice
President of Administration, Chief Financial Officer and Corporate Secretary,
reporting directly to me. You will also have functional responsibility for Human
Resources, IT, Legal and Facilities and your expected start date will be on or
before January 7, 2008. Your position qualifies you to be elected as a 16b
officer. Your election as a 16b officer of the Company will require Board
approval (which I expect to obtain at the Board meeting prior to your start
date).

The terms of the offer are as follows:

You will receive an annual base salary of two hundred eighty thousand dollars
($280,000.00), paid semi monthly.

Under the FY08 plan, you are targeted to receive a cash bonus equal to 60% of
your base salary if certain company and individual performance targets (as
ratified by the Compensation Committee in its sole discretion) are achieved. The
bonus target is made of 3 elements; 1/3 based on company revenue, 1/3 based on
operating profit and 1/3 MBOs based that we will agree to within the first 30
days of your employment. If company performance targets are exceeded you may
receive up to an amount not to exceed 200% of your bonus target. Your bonus for
FY08 will be prorated for the fiscal year based on the period you worked for ESI
during the 2008 fiscal year.

You will receive a non qualified option to purchase eighty thousand
(80,000) shares of ESI common stock issued as an inducement grant with terms
substantially as set forth in ESI’s 2004 Stock Incentive Plan.. One quarter of
these options shall vest on each of the first four anniversaries of the grant
date. The option price will be the market closing price on your first day of
employment. For information about the stock incentive plan, refer to the 2004
Stock Incentive Plan Prospectus as amended in 2005.

You will also be granted fifteen hundred (1500) RSUs that will be issued on your
first date of employment. These RSUs will vest on July 1, 2008.

You are eligible to participate in ESI’s non-qualified deferred compensation
plan.

You will also be covered by a change in control agreement (CIC) with terms
established by the Board of Directors in May of 2006. A CIC agreement will be
given to you separately to execute on your first day of employment.

As a regular full-time employee, you are eligible to participate in ESI’s
employee benefit program. The benefits available to you are defined in plan
documents which may change from time to time. Refer to the enclosed 2007 Benefit
Program for a summary of ESI’s current benefits.

 



--------------------------------------------------------------------------------

Your performance and salary will be reviewed annually in accordance with ESI’s
employment policies.

The following are pre-conditions to your employment with ESI:

1. In accordance with the Immigration Reform & Control Act of 1986, employment
in the United States is conditional upon proof of eligibility to legally work in
the United States by completing the Employment Eligibility Verification Form
(I-9). You are required to present one document from Column A or one document
from column B and one document from column C (view the attached list) on your
first day of employment. If you do not have sufficient documents, please contact
me prior to your first day of employment as your employment may be impacted. You
must also present a valid social security card in order to satisfy IRS and
Social Security Administration requirements. (Note: The social security card may
also be used to satisfy the column C requirement as explained above.)

2. As an employee of ESI you will have access to confidential information and
you may, during the course of your employment, develop information or inventions
which are the property of ESI. To protect the interests of ESI, you are required
to sign and return the Company’s standard “Employee Confidentiality and
Assignment Agreement”. We wish to impress upon you that we do not wish you to
bring with you any confidential or proprietary material of any former employer
or to violate any other obligations you may have to your former employer; ESI is
making this offer on the understanding that you are not subject to any
non-compete or other agreement that would restrict your employment at ESI.

This offer is contingent upon satisfactory completion of reference check.

I am very excited about your joining ESI and look forward to a beneficial and
productive relationship. This offer of employment is extended to you through the
end of business, Tuesday, November 27, 2007. This letter outlines all aspects of
the employment offer discussed with you. If you agree that this letter is
correct in all aspects and you accept our offer of employment, please sign and
fax a copy of this letter to Tracey Jerijervi at 503-671-5454 on or before
Tuesday, November 27, 2007 and return the original and both copies of the
enclosed Confidentiality Agreement and the Application for Employment prior to
your start date.

On your first day, please come to the reception area on our campus at 13900 N.W.
Science Park Drive and ask for my assistant, Shay McDonald. A representative
from Human Resources will assist you with the completion of various employment
documents on your first day.

I look forward to your employment at ESI.

 

Sincerely,    Nick Konidaris Chief Executive Officer Electro Scientific
Industries

 



--------------------------------------------------------------------------------

  •  

Invitation to Self Identify Form

 

  •  

Introduction to Code of Conduct & Business Practices

 

  •  

2007 Benefits Summary

 

  •  

Code of Conduct Acknowledgement Form

 

  •  

Employee Handbook

 

  •  

Employee Handbook Acknowledgment Form

Offer Acceptance

I accept this offer of employment. In so doing, I understand that I must
complete the contingencies outlined herein, and agree that my employment with
ESI is at-will, that I am not employed for any specified duration and that my
employment may be terminated by myself or the Company at any time, with or
without cause and with or without notice.

 

          Signature     Date